Citation Nr: 0931575	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
keratoconus, currently evaluated 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals, fractured right index finger, currently evaluated 
noncompensably disabling.  

3.  Entitlement to an increased rating for service-connected 
arthritis of the right elbow.

4.  Entitlement to an increased rating for service-connected 
arthritis of the spine.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1981.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Oakland, California.  

The Veteran and his spouse testified at a Travel Board 
hearing held in March 2009 at the RO before the undersigned 
Veterans Law Judge.  A transcript of the proceeding has been 
associated with the Veteran's VA claims folder.  

Clarification of issues on appeal

For reasons which are not clear, in its initial October 1981 
rating decision the RO granted service connection for  
arthritis of the spine and right elbow as one disability, 
with one 20 percent disability rating assigned.  This has 
been continued over the years.  The RO developed and 
certified to the Board the issue of entitlement to an 
increased rating for arthritis of the lumbar spine and right 
elbow, evaluated 20 percent disabling.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  

There is no evidence of a single disability which affects 
multiple joints, such as rheumatoid arthritis.  Because 
arthritis of the spine and arthritis of the right elbow 
require consideration of different diagnostic codes, the 
Board has separated the single issue into two issues as 
listed above.  

Remanded issue

The issue of entitlement to an increased rating for arthritis 
of the spine is REMANDED to the VA Appeals Management Center 
in Washington, DC.  The Veteran will be notified if further 
action on his part is needed.  
 

FINDINGS OF FACT

1.  The Veteran is medically required to wear contact lenses 
for his bilateral keratoconus.

2.  The Veteran's bilateral keratoconus has manifested as no 
worse than a corrected visual acuity of 20/40 in the right 
eye and 20/40 in the left eye.

3.  The Veteran's service-connected residuals from fracture 
of the right index finger are manifested by minimal 
functional loss due to stiffness and occasional pain.

4.  The Veteran's service-connected arthritis of the right 
elbow is manifested by full range of motion with minimal 
functional loss due to occasional stiffness and aching pain.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral keratoconus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Code 6035 (2008).

2.  The criteria for a compensable disability rating for 
residuals of a fracture of the right index finger are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5229 (2008).

3.  The criteria for rating in excess of 10 percent for 
arthritis of the right elbow are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.71, 4.71a, Diagnostic Codes 
5003, 5206, 5207 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased disability ratings for service-
connected keratoconus, residuals, fractured right index 
finger and arthritis of the right elbow.  The issue of an 
increased disability rating for arthritis of the lumbar spine 
is being addressed in the remand that follows below.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated January 7, 2005, which informed the 
Veteran "the evidence must show that your service-connected 
condition has gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
January 2005 letter.  Specifically, the Veteran was advised 
in the January 2005 VCAA letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the Social Security 
Administration.  

With respect to private treatment records, the January 2005 
VCAA letter informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the Veteran complete 
this release so that VA could obtain these records on his 
behalf.

The January 2005 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has them.  If the holder of the 
evidence declines to give it to us or asks for a fee to 
provide them, we'll notify you of the problem.  "It is your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis as in originals].

The January 2005 VCAA letter specifically requested of the 
Veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This complies 
with the "give us everything you've got" requirements of 38 
C.F.R. 
§ 3.159(b) in that the Veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter dated September 12, 2008, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on- going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the September 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the September 2008 
letter from the RO.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

The Board finds that the January 2005 VCAA letter to the 
Veteran specifically advised him that an increased disability 
rating would require a showing that the Veteran's condition 
had worsened.  Crucially, the RO also sent a letter dated 
August 8, 2008 specifically to comply with the notice 
requirements of the Vazquez decision.  The August 2008 letter 
invited evidence that would demonstrate limitations in the 
Veteran's daily life and work, such as "statements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect your 
ability to work; or statements discussing your disability 
symptoms from people who have witnessed how they affect you."  
The August 2008 letter also contained notice of the use of 
diagnostic codes, and of the specific schedular criteria that 
applied to the Veteran's claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, although some of the required notice was not sent prior 
to the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran, since he was subsequently 
provided full VCAA notice.  Moreover, the claims were 
readjudicated in a supplemental statement of the case (SSOC) 
in September 2008.  Thus, there is no prejudice to the 
Veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim]. The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Veteran 
has been afforded ample opportunity to respond to the notice, 
to submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary. 
 
With regard to August 2008 notice of Vazquez, the Board notes 
that, at the March 2009 hearing, the Veteran's representative 
asserted that the Veteran had not received pages 13-14 of the 
August 2008 Vazquez letter, which contained a response form.  
See the March 2009 hearing transcript, pp. 23-24.  The Board 
notes that VA's copy of the August 2008 letter, which is in 
the claims folder, does appear to be missing page 13, but 
does have page 14, the response notice.  In any event, the 
representative and the undersigned Veterans Law Judge agreed 
that, inasmuch as the Veteran was filing a waiver and being 
given an additional 60 days after the hearing to submit 
evidence to support his claims, and inadequacy in the August 
2008 Vazquez notice letter was cured.  See the March 2009 
hearing transcript, p. 24.  The Veteran did file additional 
medical evidence in support of his claims within the 60 day 
period allowed at the hearing.  Thus, the Veteran has not 
been prejudiced by the truncated August 2008 Vazquez notice 
letter.          

The Veteran is obviously aware of what is required of him and 
of VA.  Except for the additional development requested in 
the remand that follows below, there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's service treatment reports, and reports of VA and 
private treatment.  Additionally, the Veteran was afforded VA 
compensation and pension examinations of his eyes in February 
2005 and June 2008, of his elbow and finger in January 2005, 
and of his finger in June 2008.  The reports of those 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examination and 
rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that VA has satisfied the duty 
to assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf concerning the 
three issues to be decided herein..

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the Veteran and his spouse 
testified at a March 2009 Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to three 
of the issues on appeal.

1.  Entitlement to an increased rating for keratoconus, 
currently evaluated as 30 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2008).



Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's eye disorder is currently rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6035 (2008) [keratoconus].  
Diagnostic Code 6035 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability, keratoconus.  The Veteran has not 
requested that another diagnostic code should be used.  

Specific schedular criteria

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction. Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of the rating, except in cases of keratoconus in 
which contact lenses are medically required.  See 38 C.F.R. § 
4.75 (2008).

Keratoconus is a noninflammatory, usually bilateral 
protrusion of the cornea.  
See Dorland's Illustrated Medical Dictionary 973 (30th ed. 
2003).  Evaluation of keratoconus under applicable criteria 
of the VA Schedule for Rating Disabilities provides for 
keratoconus to be evaluated based on impairment of corrected 
visual acuity using contact lenses.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6035.  
If contact lenses are medically required, the minimum rating 
is 30 percent.

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2008).

In relevant part, the next-higher 40 percent evaluation will 
be assigned where: (1) corrected visual acuity of one eye is 
to 20/200 and 20/70 in the other eye; (2) corrected visual 
acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 
in the other eye; (4) corrected visual acuity is to 5/200 in 
one eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.

38 C.F.R. § 4.84a, DCs 6066, 6070, 6073, 6076 (2008).

Analysis

Schedular rating

As was alluded to above, keratoconus is to be evaluated based 
on impairment of corrected visual acuity using contact 
lenses.  When either unilateral or bilateral contact lenses 
are medically required for keratoconus, the minimum rating 
assigned will be 30 percent.  38 C.F.R. § 4.84a, Diagnostic 
Code 6035 (2008).  

The Veteran has been service connected for bilateral 
keratoconus since July 1, 1981, the day after he retired from 
service.  At that time he was using prescribed contact lenses 
and his vision was correctable to right eye 20/40 and left 
eye 20/30.
The Veteran is medically required to use contact lenses.  It 
was on this basis that the RO continued a 30 percent 
disability evaluation in the June 2005 rating decision.

The Veteran was afforded a VA ophthalmological examination in 
February 2005.  The VA examination report found a best 
corrected visual acuity with contact lenses of 20/30-2 in the 
right eye and 20/25-1 in the left eye.  The examiner 
commented that visual acuity was good with contact lenses, 
and very poor in the right eye without contact lenses.  

An examination by the Veteran's VA treating optometrist in 
November 2007 showed similar results:  20/30-2 in the right 
eye and 20/25-2 in the left eye.  

The Veteran was afforded another VA ophthalmological 
examination in June 2008.  The examiner measured distance 
best correction at right eye 20/40-1 and left eye 20/40+1; 
and near best correction at right eye 20/30 and 20/30 left 
eye.  The examiner opined that it was unlikely that the 
Veteran's vision had deteriorated because of his keratoconus, 
inasmuch as his vision was unchanged in November 2007.  The 
examiner also noted that the Veteran had mixed cataracts, and 
opined that it was likely that the Veteran's [non-service-
connected] mixed cataracts had worsened.       

Under VA regulations for central visual acuity impairment, no 
more than a noncompensable (zero percent) rating is warranted 
for keratoconus based on the visual acuity levels identified 
above [a noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40].  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6079 (2008). However, under Diagnostic Code 6035, when 
keratoconus requires contact lenses the minimum rating in 30 
percent.  A 30 percent rating for the Veteran's service-
connected bilateral keratoconus is warranted on that basis.  
Loss of visual acuity which would allow for a higher rating 
has not been demonstrated on ophthmalogical examination.

In his January 2006 substantive appeal, the Veteran asserted 
that a higher rating for his bilateral keratoconus is 
warranted because he was experiencing frequent tearing in 
both eyes, especially the right eye; that he was experiencing 
blurred vision which rendered him unable to read without 
using reading glasses; and that he had developed cataracts.  
At the March 2009 hearing the Veteran complained that, as 
compared to 1981, he currently had more difficulty reading 
and that he had to limit his driving at night.

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay 
person, however, he is not competent to offer opinions on 
medical matters, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the objective medical evidence, in the form of 
three eye examinations, does not indicate that the Veteran's 
measure visual acuity has significantly deteriorated.  See 38 
C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  The most recent 
examination report, in June 2008, clearly states that it is 
the non service-connected cataracts which have worsened, not 
the service-connected keratoconus, and that his complaints of 
poor night vision and the like are not attributable to the 
service-connected keratoconus.

In sum, there is no basis for a rating in excess of 30 
percent for bilateral keratoconus.  

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim. As was 
noted in the Introduction above, the Veteran's most recent 
claim for an increased disability rating for keratoconus was 
filed on November 30, 2004.  In this case, therefore, the 
relevant time period is from November 30, 2003 to the 
present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's service- 
connected keratoconus was more or less severe during the 
appeal period.  The decrease in visual acuity that the June 
2008 VA examiner noticed was very slight, and not sufficient 
to warrant a compensable rating.  Thus, the 30 percent rating 
because the Veteran is required to wear contact lenses was 
correctly assigned throughout the appeal period.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, the RO has not considered the Veteran's claim 
under 38 C.F.R. § 3.321(b)(1) in the June 2005 rating 
decision, the December 2005 SOC, or the September 2008 SSOC, 
nor has the issue of extraschedular rating been raised by the 
Veteran.

Accordingly, in the absence of the matter being raised by the 
Veteran or adjudicated by the RO, the Board will not address 
the Veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 
Vet. App. 88 (1996).



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for an increased disability 
rating for the Veteran's service-connected keratoconus have 
not been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased rating for residuals, 
fractured right index finger, currently evaluated 
noncompensably disabling.  

Relevant law and regulations

The law and regulations generally pertaining to disability 
rating generally has been set for above and will not be 
repeated.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. See 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  

Assignment of a diagnostic code

The Veteran's residuals of a fractured right index finger are 
currently rated under Diagnostic Codes 5299-5229 [index or 
long finger, limitation of motion].  The RO assigned 
Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first with the numbers of the most 
closely related body part and '99'.  See 38 C.F.R. § 4.20 
(2008) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  The RO determined that the most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic 
Code 5229 (2008) [index or long finger, limitation of 
motion].   

The Board has reviewed the medical evidence of record and 
notes that there is evidence of some stiffness, pain and 
minimal limited range of motion of the Veteran's right index 
finger.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate.   Accordingly,  the Veteran's finger disability 
will be rated under Diagnostic Code and 5229. 



Specific schedular criteria

Limitation of motion of the index finger is rated under 
Diagnostic Code 5229, which provides a maximum rating of 10 
percent (for major or minor hand) if there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible or; with extension limited by more than 30 
degrees.  With a gap of less than one inch and extension 
limited by no more than 30 degrees, a zero percent disability 
rating is assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2008).  

Schedular rating

The Veteran is seeking a compensable evaluation for his 
service-connected residuals, fractured right index finger.  
For the reasons expressed immediately below, the Board finds 
that the symptoms of the Veteran's service-connected 
residuals from a fractured right index finger are consistent 
with the currently assigned noncompensable disability rating.

As noted above, under Diagnostic Code 5229 [limitation of 
motion of the index or long finger], a 10 percent disability 
rating is warranted for limitation of motion of the index 
finger, with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; or with 
extension limited by more than 30 degrees.  

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

The Veteran was afforded a VA examination in February 2005.  
The VA examiner reported that hyperextension of each finger 
on both hands was 30 degrees, and flexion of the 
metacarpophalangeal joints was 90 degrees.  The examiner  
noted that range of motion of all the fingers was full, 
without a deficit, including the right second index finger.  
The Veteran was able to form a fist and touch the tip of the 
thumb to the base and the tip of each finger to the same 
hand.  He was also able to abduct all fingers.  Right hand 
strength was noted to be 85 psi as compared to 110 psi on the 
left.  X-rays showed a normal right index finger; no swelling 
or fractures were seen.  The examiner diagnosed a normal 
right index finger with history of fracture with no 
functional impairment or residuals noted.  

The Veteran was provided another VA examination during June 
2008.  The examiner noted there was no gap between the right 
index finger and the proximal traverse crease of the hand on 
maximal flexion of the right index finger.  Flexion of the 
metacarpophalangeal joint and distal interphalangeal joint of 
the right index finger was 90 and 50 degrees respectively.  
He noted that there was no decrease in right hand strength or 
dexterity.
 
In short, there is virtually no limitation of motion or loss 
of function related to the service-connected right index 
finger disability.  There is no competent medical evidence to 
contradict the findings of the VA examiners.  A careful 
review of the record indicates that there is no medical 
evidence of record tending to indicate that the Veteran 
experiences any significant limitation of motion associated 
with residuals of his fractured right index finger. It does 
not appear that he has requested medical treatment for the 
finger.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so. See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

In sum, the competent medical evidence does not demonstrate 
limitation of motion of the index finger with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension limited by more than 30 
degrees, as is necessary for a 
10 percent disability rating pursuant to Diagnostic Code 
5229.  Therefore, the criteria for a higher disability rating 
have not been met or approximated.  


Deluca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's right index finger 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca, 
supra.  The objective clinical findings of record, however, 
do not reflect impairment due to any service-connected 
residuals of fracture that warrant a higher rating.  Both the 
January 2005 VA examiner and the June 2008 VA examiner noted 
there was no change in range of motion due to pain, fatigue, 
weakness, coordination and lack of endurance.  At the 
examinations the Veteran himself reported that he had no 
significant impairment related to holding, throwing objects, 
or writing.    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 4.40 
and 4.45.

Hart considerations

The Veteran's most recent claim for an increased disability 
rating for residuals, fractured right index finger, was filed 
on November 30, 2004.  In this case, therefore, the relevant 
time period during which staged ratings may be considered is 
from November 30, 2003 to the present.

After a careful review of the record the Board, can find no 
evidence to support a finding that the Veteran's service-
connected residuals from a fractured right index finger were 
more or less severe during the appeal period.  The competent 
medical evidence of record discussed above indicates that the 
Veteran has suffered minimal functional limitation due to his 
right index finger, not sufficient to warrant a compensable 
rating.  Thus, the noncompensable (zero percent) rating was 
correctly assigned throughout the appeal period.



Extraschedular rating consideration

As with the first issue on appeal, because the matter of an 
extraschedular rating has not been raised by the Veteran or 
adjudicated by the RO, the Board will not address the 
Veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 
Vet. App. 88 (1996).

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a compensable disability 
rating for the Veteran's service-connected residuals, 
fractured right index finger, have not been met.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to an increased rating for arthritis of the 
right elbow.

Relevant law and regulations

The relevant law and relations relating to disability ratings 
generally and to rating musculoskeletal disabilities has been 
set forth above and will not be restated herein.

Assignment of diagnostic code

The Veteran's service-connected arthritis of the right elbow 
has been rated under Diagnostic Code 5003, which specifies 
that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  
 
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).   
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's complaints concern stiffness and aching pain in 
the right elbow and limited range of motion for his right 
forearm.  Diagnostic Code 5206 [forearm, limitation of 
flexion of] appropriately applies to the Veteran's right 
elbow disability.  The Board will also rate the Veteran's 
disability under Diagnostic Code 5207 [forearm, limitation of 
extension of].  In its June 2005 decision, the RO considered 
the criteria of Diagnostic Codes 5206 and 5207.

The remaining diagnostic codes pertaining to the elbow 
involve ankylosis of the elbow, impairment of the flail 
joint, radius and ulna nonunion, impairment of the radius, 
impairment of the ulna and impairment of supination and 
pronation, none of which is present in this case.

Specific schedular criteria

The evidence in this case reflects that the Veteran's right 
elbow is his dominant (major) extremity.  See 38 C.F.R. § 
4.69 (2008) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

Diagnostic Code 5206 concerns limitation of forearm flexion. 
Limitation of flexion of the major forearm is rated 0 percent 
when limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 and 70 degrees, 
30 percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees. See 38 C.F.R. § 4.71, DC 5206 (2005). 

Diagnostic Code 5207 concerns limitation of forearm 
extension. Limitation of extension of the major forearm is 
rated 10 percent when limited to 45 and 60 degrees, 20 
percent when limited to 75 degrees, 30 percent when limited 
to 90 degrees, 40 percent when limited to 100 degrees, and 50 
percent when limited to 110 degrees.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 

Normal range of motion for the elbow is defined as follows: 
flexion to 145 degrees, extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate I (2008).

Analysis

Schedular rating

As was explained above, under Diagnostic Code 5003, arthritis 
is rated based upon limitation of motion of the elbow, with a 
10 percent rating assigned if limitation of motion is 
noncompensable and there is x-ray evidence of arthritis.  In 
an August 1981 VA examination, degenerative changes of the 
right elbow joint were noted by x-ray.  A January 2005 x-ray 
study confirmed continuing degenerative joint disease of the 
right elbow joint described as a minor abnormality.   The 
Board's inquiry will therefore be directed to the ranges of 
motion of the Veteran's elbow.

Range of motion studies of the elbow conducted during the 
Veteran's January 2005 VA examination showed that flexion was 
to 160 degrees and extension was to 
0 degrees.  Under Diagnostic Code 5206, limitation of major 
forearm flexion to 
110 degrees warrants a noncompensable disability rating.  The 
160 degrees of flexion far exceed this.  The Veteran 
demonstrated normal right forearm extension of zero degrees 
in January 2005.  This is congruent with the assignment of a 
noncompensable rating under Diagnostic Code 5207 and 
38 C.F.R. § 4.31. 

The only objective medical evidence of record shows that the 
Veteran has a minimal right elbow disability which is 
noncompensable under Diagnostic Codes 5206 and 5207.  There 
is no evidence in the record which suggests that the 
Veteran's disability has become worse since the January 2005 
examination.  Therefore, a 
10 percent disability rating is warranted for arthritis of 
the right elbow pursuant to Diagnostic Code 5003.  

Deluca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's arthritis of the right 
elbow based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. 
§§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca, 
supra.  The objective clinical findings of record, however, 
do not reflect impairment due to the service-connected 
arthritis of the right elbow that warrants a higher rating.  

There are no clinical findings that would warrant an 
increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The January 2005 VA 
examiner noted mild pain in the right elbow with range of 
motion testing.  However, there was no change in range of 
motion with repetitive movement of the right elbow due to 
fatigue, weakness, lack of endurance or pain.  

Hart considerations

The Veteran's claim for an increased disability rating for 
the right elbow disability was filed on November 30, 2004.  
In this case, therefore, the relevant time period for 
consideration under Hart is from November 30, 2003 to the 
present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected arthritis of the right elbow was more or less 
severe during the period under consideration.  As was alluded 
to above, there has been x-ray evidence of arthritis of the 
right elbow for many years.  The competent medical evidence 
of record discussed above indicates that the Veteran has 
suffered minimal functional limitation due to his right 
elbow, not sufficient to warrant a compensable rating, except 
for 10 percent awarded pursuant to Diagnostic Code 5003.  No 
greater or lesser disability is warranted at any time during 
the appeal period.

Extraschedular rating consideration

As with the previous two issues, in the absence of the matter 
of an extraschedular rating being raised by the Veteran or 
adjudicated by the RO, the Board will not address it.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), Floyd v. Brown, 9 
Vet. App. 88 (1996).

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the criteria for a rating higher than 10 
percent for the Veteran's service-connected arthritis of the 
right elbow have not been met.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased rating for keratoconus is denied.

Entitlement to a compensable rating for residuals, fractured 
right index finger, is denied.

Entitlement to an increased rating for arthritis of the right 
elbow is denied. 


REMAND

4.  Entitlement to an increased rating for arthritis of the 
spine.

A VA examiner in June 2008 noted that the Veteran was able to 
play handball.  
However, during the March 2009 hearing, the Veteran testified 
to progressively worsening back pain.  See the March 2009 
hearing transcript, p. 5, pp. 15-17.   After the hearing, the 
Veteran filed an x-ray study of the lumbosacral spine 
conducted at the Sacramento VAMC on March 24, 2009.  The 
radiologist's diagnostic impression was that of advanced 
degenerative disc disease and facet arthropathy involving the 
entire lumbar spine.  The Veteran also filed a treatment 
report dated April 14, 2009, by a VA physical rehabilitation 
physician who noted, among other things, that the Veteran 
complained of nearly constant lower back pain, and that he 
could only forward flex to 30 degrees which was quite 
uncomfortable.  

The Veteran's hearing testimony and the recent medical 
reports indicate that his disability has become worse very 
recently.  Under the circumstances here presented, the Board 
believes that another medical examination is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination] 
 
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for 
an examination of his spine.  The 
examiner should determine the current 
severity of the service-connected 
arthritis of the spine, including 
complete range of motion study and DeLuca 
factors. A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to an 
increased rating for his back disability.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


